IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-50796
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MARIA TAVAREZ-BACA,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. P-00-CR-158-2
                          --------------------
                            October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Maria Tavarez-Baca has moved for

leave to withdraw, filing a motion and brief pursuant to Anders

v. California, 386 U.S. 738 (1967).     Tavarez has not filed a

response.    Our independent review of the motion, brief, and

record discloses no nonfrivolous issue for appeal.       Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the appeal is

DISMISSED.     See 5th Cir. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.